DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 8-21 in the reply filed on 5/11/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2021.

Information Disclosure Statement
The information disclosure statements (IDSs) dated 10/17/2019, 4/20/2020, and 1/26/2021 have been received and considered.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8, the reference to method claim 1 in the preamble should be removed.  Claim 8 is being treated as an independent claim.  The recitation of “for performing the method as claimed in claim 1” is an intended use recitation that has not been given patentable weight.  Applicant is reminded that apparatus claims cannot recite method steps.  See MPEP2173.05(p).  Method steps recited in an apparatus claim give rise to a rejection under 35 U.S.C. 112(b).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the passage duct sealing member”.  However, per claim 15, this feature is actually plural (i.e. passage duct sealing members).  It is unclear in claim 19 if the applicant is intending to recite that the plural passage duct sealing members are retained in the sealing grooves or if the applicant is intending to recite that only a single one of the plural passage duct sealing members is retained in a single one of the plural sealing grooves.
Claim 20 recites “the protruding section”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 currently depends from claim 16.  The introduction of “a protruding section” is not made until claim 18.  For the purposes of examination, claim 20 will be interpreted to depend from claim 18, as this would resolve the antecedent basis issue.
Claim 21 is rejected due to its dependency on claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 15-17, and 19, claim 19 as far as it is definite, is/are rejected under 35 U.S.C. 1021 as being anticipated by Ocrim S.p.A. (EP 0994050)(supplied by the applicant in the IDS dated 10/17/2019).
Ocrim discloses a diverter valve for conveying material to be conveyed and for performing the method as claimed in claim 1 (interpreted to be intended use and not seen to require the particulars of claim 1, see the “Claim Objections” section above), comprising: a housing (11) with at least three passage openings (15, 16, 17) to one of feed and discharge the material to be conveyed, the passage openings defining a conveying plane (such as the plane shown in the cross-sectional view in fig. 5), a rotary part (10) having a rotary axis (extending left to right in fig. 3) and an outer contour designed conically at least in sections (see fig. 3 and the abstract) relative to the axis of rotation, the rotary part being arrangeable in the housing in a sealed manner (enclosed within the housing), the rotary part being displaceable along the axis of rotation in an axially driven manner and being arranged such as to be drivable for rotation about the axis of rotation (see abstract and para. 31), the axis of rotation being oriented perpendicular to the conveying plane, and a passage duct (14) arranged in the rotary part, the passage duct connecting, depending on a rotary position of the rotary part, in each case two passage openings to convey material to be conveyed through the diverter valve along the passage duct ()either from 15 to 16 or 15 to 17, see para. 23).

Regarding claim 15, Ocrim further discloses passage duct sealing members (22) arranged circumferentially on the rotary part in relation to a passage duct longitudinal axis.
Regarding claim 16, Ocrim further discloses wherein the passage duct sealing members are each retained in a sealing groove of the rotary part in such a way as to be clamped against a surface of the rotary part (see para. 29 describing the sealing members 22 being located in slots that widen inward to prevent the escape of the gaskets, the inward widening providing the clamping against the rotary part surface in the same manner as the applicant’s device as the structure is the same as that of the applicant’s device).
Regarding claim 17, Ocrim further discloses wherein the passage duct sealing members are each retained in a sealing groove of the rotary part in such a way as to be clamped against a surface of the rotary part without gaps (see para. 29 describing the sealing members 22 being located in slots that widen inward to prevent the escape of the gaskets, the inward widening providing the clamping against the rotary part surface in the same manner as the applicant’s device as the structure is the same as that of the applicant’s device and further the sealing members are compressed as described in para. 29 and there will be no gap between the part of the sealing member that contacts the housing and the surface of the housing at the point of contact with the sealing members).
Regarding claim 19, Ocrim further discloses wherein the passage duct sealing member is retained in the sealing groove in a form-fitting manner (at least in a similar manner to the applicant’s device as they are fit within slots that are designed to accommodate the sealing members, see fig. 5 and para. 29).

8-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renkin (U.S. 1,329,016).
Renkin discloses a diverter valve for conveying material to be conveyed and for performing the method as claimed in claim 1 (interpreted to be intended use and not seen to require the particulars of claim 1, see the “Claim Objections” section above), comprising: a housing (137, 152) with at least three passage openings (156, 157, 158) to one of feed and discharge the material to be conveyed, the passage openings defining a conveying plane (such as the plane shown in the cross-sectional view in fig. 3), a rotary part (138) having a rotary axis (along 153) and an outer contour designed conically at least in sections (best shown in fig. 1) relative to the axis of rotation, the rotary part being arrangeable in the housing in a sealed manner (best shown in fig. 1), the rotary part being displaceable along the axis of rotation in an axially driven manner and being arranged such as to be drivable for rotation about the axis of rotation (see pg. 1, ll. 101-108 and the rotation to open the different ports), the axis of rotation being oriented perpendicular to the conveying plane (fig. 1 and 3), and a passage duct (141) arranged in the rotary part, the passage duct connecting, depending on a rotary position of the rotary part, in each case two passage openings to convey material to be conveyed through the diverter valve along the passage duct (by the selective rotation).
Regarding claim 9, Renkin further discloses a rotary drive for rotatably displacing the rotary part about the axis of rotation, the rotary drive enabling a central position of the rotary part (the not depicted but necessarily present drive to rotate the spindle 153 and described on page 2, ll. 19-22).
Regarding claim 13, Renkin further discloses wherein the rotary part is in direct contact, with its outer contour, with the inner contour of the housing (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocrim.
Regarding claim 10, Ocrim discloses the claimed invention but does not appear to explicitly disclose the cone angle of the outer contour of the rotary part being between 5 and 80 degrees.
.

Claims 11-12, 18, and 20-21 (claim 20 interpreted to depend from claim 18 per the 112 rejection above, claims 20 and 21 as far as they are definite) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocrim in view of Duffy (U.S. 862,143).
Ocrim discloses the claimed invention but does not appear to disclose a radial gap formed between the outer contour of the rotary part and the inner contour of the housing to seal the rotary part in the housing.
Duffy teaches it was known in the art to have a rotary valve with seals (32) that provide for a radial gap between the rotary part and the inner contour (seat) of the housing to seal the rotary part in place (see pg. 1, ll. 100-107 describing the packing 32 being placed in the grooves and protruding such that there is a 1/32” gap between the plug and the seat (housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Ocrim such that it is of a size so that when the plug is seated, there is a gap between the plug and housing as taught by Duffy in order to make a perfectly fluid-tight and durable seal between the plug and housing (see pg. 1, ll. 105-107 of Duffy).
Regarding claim 12, Ocrim as modified discloses the claimed invention but does not appear to explicitly disclose the gap being between 0.01 mm and 0.5 mm.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ocrim such that the gap is between 0.01 and 
Regarding claim 18, Ocrim discloses the claimed invention but does not appear to explicitly disclose the passage duct sealing members protruding from the outer contour of the rotary housing with a protruding section.
Duffy teaches it was known in the art to have a seal (23) for a rotary member that is sized so that it has protruding portions that protrude past the plug body of the rotary part (see pg. 1, ll. 100-107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ocrim such that the sealing member(s) have protruding portions that protrude past the body of the rotary member as taught by Duffy in order to make a perfectly fluid-tight and durable seal between the plug and housing (see pg. 1, ll. 105-107 of Duffy).
Regarding claims 20 and 21, Ocrim discloses the claimed invention but does not appear to disclose the protruding section having at least one circumferential transition chamfer for a smooth transition of the surfaces of the rotary part and the passage duct sealing member.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ocrim by having the seal have at least one transition chamfer circumferentially around the seal, since a change in shape of a component has been generally held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the seal still provide effective sealing between the valve head and seat yet has chamfered portions that aid in preventing binding and twisting of the seal as the reciprocating movement is being performed.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocrim in view of Mueller (U.S. 3,687,416).
Ocrim discloses the claimed invention but does not appear to disclose cone sealing members arranged circumferentially on the rotary part in relation to the axis of rotation, the passage duct being arranged between the cone sealing members in relation to the axis of rotation.  
Mueller teaches it was known in the art to have a rotary member with, in addition to circumferential sealing members around the opening of the rotary member, cone sealing members (38) arranged at the top and bottom of the rotary member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ocrim such that there are cone sealing members circumferentially in relation to the axis of rotation that are above and below the passage duct as taught by Mueller in order to better prevent fluid leakage between the rotary member and housing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-15, 17-18, and 20-24 of copending Application No. 16/155948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 8 of the instant application recites a diverter valve with three passage openings, a rotary part with a conical outer contour that is both axially and rotationally movable, and a passage duct, claim 1 of the ‘948 application similarly recites a diverter valve with three 
Claim 1 of the ‘948 application recites additional features such as a drain opening, a cover seal, and a pneumatic, hydraulic, or electric axial drive.
Thus, it is evident that claim 1 of the ‘948 application recites substantially similar features as claim 8 of the instant application and additional features.
Claims 9-21 of the instant application are seen to be similarly encompassed by claims 1-2, 4-5, 7-15, 17-18, and 20-24 of the ‘948 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shur et al. (U.S. 3,720,233) discloses a valve that both rotates and moves axially and has three passage openings and circumferential seals at the top and bottom and is seen to at least be pertinent to the applicant’s disclosure and instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753